Honorable Nelson Quinn                   Opinion No. WW-1109
County Attorney
Taylor County                            Re:   Whether placing outdoor signs
Courthouse                                     in a dry area advertising the
Abilene, Texas                                 name of a business but not
                                               showing alcoholic beverages
                                               for sale is in violation of
Deer Mr. Quinn:                                Article 667-2h,  V.P.C.

          You have requested the opinion of this Department relative to
the above subject. Your letter of inquiry is quoted in part as follows:

              "Under Article 667-2b,  Section 1, the term 'out-
           doorsadvertising is defined as 'a sign bearing any
           words, marks, description, or any other device as
           used to advertise the alcoholic beverage business of
           any person engaged in the manufacture, sale, or distri-
           bution of alcoholic beverages, or the advertisement of
           any beverage containing alcohol in excess of one-half
           of one percent (l/2 of 1%) by volume. . .I. Does this
           Statute include the indirect advertising by placing on
           the sign the name of a business which sells alcoholic
           beverages end a map which directs the party to a par-
           ticular place in another county, end the sign does not
           indicate or show that alcoholic beverages are sold and
           distributed et that place of business?

               "In our County, which is a dry area, several signs
            are being placed in this area which are described as
            follows:

                            (Illustretion of sign)
                  II. . . I request a* opinion from your office as to
           whether the foregoing facts mentioned come within the
           provisions      of Article 667-2ka.”

          In order to determine whether or not such sign as illustrated
in your letter is illegal it is necessary to examine the laws relating
thereto.

            The principle definitions are found in Section 1, Article 667-
24a,   which reeds in pert es follows:
Honoreble Nelson Quinn, Page 2   (w-1109)



             "The term 'outdoor advertising' es used herein shall
          mean any sign bearing any words, marks, description or
          other device and usedto'edvertise the alcoholic bever-
          age business of any person engaged in the manufacture,
          sale or distribution of alcoholic beverages, or in the
          advertisement of any beverage containing alcohol in ex-
          cess of one-half of one per cent (l/2 of 1%) by volume,
          when such sign is displayed anywhere outside the wells
          or enclosure of any building or structure where there
          exists a license or permit to sell alcoholic beverages
          . . .

             "The word 'billboard' es used herein shell mean a
          structure directly attached to the lend, or to any
          house or building, end having one (1) or more spaces
          used for displaying thereon a sign or advertisement of
          the alcoholic beverage business of any person engaged
          in the manufacture, sale or distribution of alcoholic
          beverages, or for the advertisement of any beverage
          containing alcohol in excess of one-half of one per
          cent (l/2 of 1s) by volume, whether or not such structure
          or sign be illuminated by artificial means. The term
          'billboard' shall not be inclusive of any well or other
          pert of any structure used es a building, fence, screen,
          front or barrier. (Emphasis added.)



          The same Article in Section 4 thereof provides es follows:

             "It shell be unlawful for any person to erect, maintain
          or display any outdoor advertising, billboard, or electric
          sign not conforming in all respects to the provisions of
          this Act; and any billboard or electric sign displayed
          contrary thereto is hereby declared illegal equipment end
          subject to seizure end forfeiture es provided for such
          action in respect to illicit beverages end other illegal
          equipment under the provisions of this Act."

          After carefully observing the printed matter es shown on the
exhibit of the sign contained in your letter there is no indication that
the sign beers any "words, marks, description or other device used to
advertise the alcoholic beverage business". Apparently the sign only
beers the name of the establishment where something is sold since it uses
the name Cecil's County Line Store. The geographical location is shown,
however, such sign does not indicate that the store is a package store
or a store where alcoholic beverages are sold.
Honorable Nelson Quinn, Page 3    (WW-1109)



          In Opinion No. V-305 the Attorney General discusses the defi-
nitions of "signs" and "outdoor advertising", e copy of such opinion is
attached hereto for your information.

          Since the sign does not beer any words, marks, description or
other device which are used to advertise the alcoholic beverage business,
we do not believe that such sign under the stated facts violates the pro-
visions of Article 667~24e, V.P.C.


                                 SUMMARY

               Outdoor advertising by billboard or electric sign
            which does not beer any words, marks, description or
            other device to advertise the alcoholic beverage
            business, does not violate Article 667~24e, V.P.C.


                                              Very truly yours,

                                              WILL WILSON
                                              Attorney General of Texas




                                              BY
                                                   Harris Toler
                                                   Assistant Attorney General

RT/br

APPROVED:

OPINION COMMTITEE
Henry Breswell, Cheirman

Grady Chandler
Gilbert Hargreve
Elmer McVey
Fred Werkenthin

REVIEWED FORTHEATTORNEY     GENERAL
By: Houghton Brownlee